
	
		I
		111th CONGRESS
		2d Session
		H. R. 5533
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2010
			Ms. McCollum
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Education and Labor and
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To strengthen the partnership between nonprofit
		  organizations and the Federal Government, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Nonprofit Sector and Community Solutions Act of
			 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Title I—United States Council on Nonprofit Organizations and
				Community Solutions
					Sec. 101. United States Council on Nonprofit Organizations and
				Community Solutions.
					Title II—Interagency Working Group on Nonprofit Organizations and
				the Federal Government
					Sec. 201. Interagency Working Group on Nonprofit Organizations
				and the Federal Government.
					Title III—Data collection
					Sec. 301. Collection and assembly of Federal data.
					Sec. 302. Economic impact data.
					Sec. 303. Data on Federal funding of nonprofit
				organizations.
					Sec. 304. Employment data.
					Sec. 305. Census data.
					Sec. 306. Recommendations and assessment.
					Title IV—Research
					Sec. 401. Research.
					Title V—Nonprofit organization defined
					Sec. 501. Nonprofit organization defined.
				
			2.FindingsCongress finds the following:
			(1)Each community in the United States is
			 benefitted by the work of nonprofit organizations, including in the areas
			 of—
				(A)health and human
			 services;
				(B)education and
			 worker training;
				(C)the arts and
			 culture;
				(D)religion, faith, and spirituality;
				(E)the environment,
			 natural resources, and recreation;
				(F)justice and public
			 safety; and
				(G)civic
			 organizations and social groups.
				(2)Nonprofit organizations are a significant
			 and highly diverse sector of the economy of the United States that includes
			 1,500,000 organizations, according to the Internal Revenue Service, and that
			 accounted for as much as 5 percent of the Gross Domestic Product of the United
			 States in 2008, according to the Government Accountability Office.
			(3)While no Federal agency regularly collects
			 systematic employment data on the nonprofit sector, the Congressional Research
			 Service estimates that nearly 10 percent of the workforce of the United States
			 is employed in the nonprofit sector as a whole and more than 7 percent are
			 employed by 501(c)(3) public charities.
			(4)Most nonprofit organizations are small
			 employers focused on delivering vital services and creating opportunities in
			 communities and among groups of people and, according to the National Center
			 for Charitable Statistics, 93.3 percent of the nonprofit organizations in the
			 United States have an annual budget of less than $1,000,000.
			(5)Federal agencies, as well as State and
			 local governments, rely on nonprofit organizations to implement
			 government-funded initiatives at the community level to accomplish public
			 policy goals.
			(6)The Federal Government provides significant
			 support to for-profit businesses through the Small Business Administration and
			 other agencies and programs that are not accessible to or intended for
			 nonprofit organizations.
			(7)Despite the importance of the nonprofit
			 sector to the United States economy and to the success of many Federal, State,
			 and local policy initiatives, no Federal agency has responsibility for
			 evaluating, building, or maintaining the capacity of the nonprofit sector and
			 no congressional committee has jurisdiction over the sector as a whole.
			3.PurposesThe purposes of this Act are the
			 following:
			(1)To enhance the ability of the nonprofit
			 sector to address public challenges and maximize opportunities to improve
			 quality of life in the communities where nonprofit organizations work.
			(2)To strengthen
			 communities across the United States by making the Federal Government a more
			 productive partner with nonprofit organizations through the establishment of
			 better Federal coordination with respect to, enhanced transparency with respect
			 to, and greater support for the work of nonprofit organizations.
			(3)To collect, assemble, and make available
			 Federal data and research on the nonprofit sector and to generate new data and
			 research where necessary to support the development of effective Federal
			 policy.
			(4)To raise awareness of the nonprofit sector
			 and the vital civic, social, and economic contributions nonprofit organizations
			 make to the United States.
			IUnited States
			 Council on Nonprofit Organizations and Community Solutions
			101.United States
			 Council on Nonprofit Organizations and Community Solutions
				(a)EstablishmentThere is established a council to be known
			 as the United States Council on Nonprofit Organizations and Community
			 Solutions (in this section referred to as the
			 Council).
				(b)Membership
					(1)Number and
			 appointmentThe Council shall
			 be composed of 16 members as follows:
						(A)Five members shall
			 be appointed by the President.
						(B)Three members
			 shall be appointed by the majority leader of the House of
			 Representatives.
						(C)Two members shall
			 be appointed by the minority leader of the House of Representatives.
						(D)Three members
			 shall be appointed by the majority leader of the Senate.
						(E)Two members shall
			 be appointed by the minority leader of the Senate.
						(F)The Chairperson of the Interagency Working
			 Group on Nonprofit Organizations and the Federal Government (established under
			 section 201) shall be a member without voting rights.
						(2)Qualifications
						(A)Experience and
			 expertiseEach individual
			 appointed to the Council shall possess extensive experience or expertise with
			 respect to one or more of the following areas:
							(i)The
			 management, operation, or support of nonprofit organizations, including small
			 and midsize nonprofit organizations and volunteer and national service
			 nonprofit organizations.
							(ii)Social
			 entrepreneurship and innovation.
							(iii)Philanthropy,
			 including the philanthropic challenges of areas and groups underserved by
			 donors and government programs.
							(iv)Qualitative and
			 quantitative research.
							(v)The
			 management and operation of businesses, including business partnerships with
			 nonprofit organizations and philanthropic organizations.
							(B)Other
			 qualificationsIndividuals
			 appointing members to the Council shall ensure that the individuals appointed,
			 as a group, possess experience or expertise in each of the areas specified in
			 subparagraph (A) and that, to the extent practicable, the membership of the
			 Council includes individuals from geographic areas and ethnic and racial
			 backgrounds that represent the diversity of the United States.
						(3)Timing of
			 initial appointmentsAppointment of the initial members of the
			 Council shall be completed not later than 60 days after the date of enactment
			 of this Act.
					(4)Terms
						(A)In
			 generalExcept as provided
			 under subparagraph (B), members of the Council appointed under subparagraphs
			 (A) through (E) of paragraph (1) shall be appointed for a term of 3
			 years.
						(B)Initial
			 membersThe individual making appointments—
							(i)under paragraph
			 (1)(A) shall designate 3 of the initial members appointed by that individual to
			 serve a term of 4 years;
							(ii)under paragraph
			 (1)(B) shall designate 2 of the initial members appointed by that individual to
			 serve a term of 4 years;
							(iii)under paragraph (1)(C) shall designate one
			 of the initial members appointed by that individual to serve a term of 4
			 years;
							(iv)under paragraph
			 (1)(D) shall designate 2 of the initial members appointed by that individual to
			 serve a term of 4 years; and
							(v)under paragraph (1)(E) shall designate one
			 of the initial members appointed by that individual to serve a term of 4
			 years.
							(5)VacanciesA
			 vacancy in the Council shall be filled in the manner in which the original
			 appointment was made.
					(6)Basic pay and
			 travel expensesThe members
			 of the Council shall serve without pay. The members of the Council shall
			 receive travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees of agencies under subchapter I of chapter 57 of title
			 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Council.
					(c)Chairperson and
			 Vice ChairpersonThe
			 President shall select, from among the voting members of the Council, a
			 Chairperson of the Council and a Vice Chairperson of the Council, who may not
			 be members of the same political party.
				(d)Meetings
					(1)In
			 generalThe Council shall
			 meet at the call of the Chairperson at least 5 times each year. One meeting of
			 the Council each year shall be a joint meeting with the Interagency Working
			 Group on Nonprofit Organizations and the Federal Government (established under
			 section 201).
					(2)Initial
			 meetingNot later than 60
			 days after the first date on which 11 of the initial members of the Council
			 have been appointed, the first meeting of the Council shall take place.
					(e)QuorumA
			 majority of the members of the Council shall constitute a quorum, but a lesser
			 number may hold hearings.
				(f)Duties
					(1)Study
			 activities
						(A)In
			 generalThe Council shall study how the Federal Government can
			 work more efficiently and effectively with nonprofit organizations to achieve
			 better outcomes in addressing national and community challenges.
						(B)Matters
			 studiedThe matters studied by the Council under this paragraph
			 shall include—
							(i)the
			 role of nonprofit organizations in the United States economy and the role of
			 nonprofit organizations in addressing challenges of national interest and
			 otherwise strengthening communities, including with respect to—
								(I)health and human
			 services;
								(II)education and
			 worker training;
								(III)the arts and
			 culture;
								(IV)religion, faith,
			 and spirituality;
								(V)the environment,
			 natural resources, and recreation;
								(VI)justice and
			 public safety; and
								(VII)civic
			 associations and community development organizations;
								(ii)how
			 the Federal Government interacts with nonprofit organizations and, where
			 applicable, how the Federal Government interacts with nonprofit organizations
			 in partnership with State and local governments, philanthropic organizations,
			 or businesses to address national and community challenges;
							(iii)how the Federal Government can support and
			 build the capacity of nonprofit organizations, including nonprofit
			 organizations assisting the implementation of programs funded by a government
			 and nonprofit organizations attempting to expand programs that have proven
			 effective in addressing national and community challenges;
							(iv)how
			 the process for nonprofit organizations, including small and midsize nonprofit
			 organizations, to obtain Federal grants and contracts can be streamlined to
			 eliminate unnecessary, inconsistent, or contradictory requirements to increase
			 the effectiveness of Federal programs and enhance the accountability of
			 nonprofit organizations;
							(v)how
			 Federal Government policies and procedures relating to contracting with
			 nonprofit organizations can be improved, including by expanding eligibility for
			 small nonprofit organizations, streamlining procurement processes to promote
			 efficacy and fairness, eliminating wasteful oversight requirements to enhance
			 accountability for the use of Federal funds, increasing transparency by
			 establishing a searchable online database of Federal contracts held by
			 nonprofit organizations, and mandating full and prompt payment for direct and
			 indirect costs incurred by nonprofit organizations to manage and administer
			 Federal grants and contracts;
							(vi)how
			 to reduce barriers that hinder the participation of small and midsize nonprofit
			 organizations in Federal programs;
							(vii)how to reduce
			 barriers that hinder the expansion of effective strategies implemented by
			 nonprofit organizations to address national and community challenges;
							(viii)how and how
			 often innovative nonprofit organizations share effective strategies for
			 addressing national and community challenges with other nonprofit
			 organizations, Federal, State, and local governments, and philanthropic
			 organizations;
							(ix)the
			 potential for creating an online database for use by nonprofit organizations
			 and governments throughout the United States to facilitate the sharing of
			 effective strategies and for other purposes;
							(x)how
			 the Federal Government supports research on nonprofit organizations and the
			 opportunities for and benefits of increasing such support;
							(xi)how
			 the Federal Government can—
								(I)improve the
			 quantity, quality, and timeliness of data on nonprofit organizations, including
			 data with respect to nonprofit organizations as employers, the impact of
			 nonprofit organizations on the economy, and Federal direct and indirect
			 contracting with and grants made to nonprofit organizations;
								(II)address gaps in
			 data and data in need of enhancement with respect to nonprofit
			 organizations;
								(III)make use of and
			 supplement State and local data on nonprofit organizations; and
								(IV)improve the
			 public accessibility and usefulness of data on nonprofit organizations;
			 and
								(xii)the staffing and
			 leadership challenges of nonprofit organizations, including the causes of the
			 challenges and how nonprofit organizations and governments can address the
			 challenges together.
							(2)Advice on
			 grantsThe Council shall
			 provide advice to the President and Congress on the establishment of new grant
			 programs and the enhancement of existing grant programs—
						(A)to build the
			 capacity of nonprofit organizations;
						(B)to support
			 research and the reporting of data on nonprofit organizations; and
						(C)to assist the
			 Federal Government to effectively address national and community challenges by
			 supporting nonprofit organizations, encouraging social innovation, and enabling
			 nonprofit organizations to replicate and expand the use of effective strategies
			 for addressing such challenges.
						(3)Advice on social
			 innovationThe Council shall provide advice to the President and
			 Congress on how innovation can enhance the impact of nonprofit
			 organizations.
					(g)Personnel
					(1)Executive
			 DirectorThe Chairperson of the Council shall appoint an
			 individual to serve as the Executive Director of the Council and that
			 individual shall be paid at a rate equivalent to the rate provided for level
			 III of the Executive Schedule under section 5314 of title 5, United States
			 Code.
					(2)StaffThe
			 Executive Director may appoint and fix the pay of additional personnel to
			 administer the Council and provide staff support to the Interagency Working
			 Group. Such employees may be appointed without regard to the provisions of
			 title 5, United States Code, governing appointments in the competitive service
			 and may be paid without regard to the provisions of chapter 51 and subchapter
			 III of chapter 53 of that title relating to classification and General Schedule
			 pay rates.
					(3)Experts and
			 consultantsThe Executive Director may procure the temporary and
			 intermittent services of experts and consultants in the same manner as an
			 agency under section 3109(b) of title 5, United States Code.
					(4)Staff of Federal
			 agenciesThe head of any Federal department or agency may detail
			 to the Council on a reimbursable basis, or on a nonreimbursable basis for a
			 period not to exceed 180 days during any fiscal year, as agreed upon by the
			 Executive Director and the head of the department or agency, any of the
			 personnel of the department or agency to assist the Council in carrying out the
			 duties of the Council under this section. Any such detail shall not interrupt
			 or otherwise affect the civil service status or privileges of the Federal
			 employee.
					(h)Powers of the
			 Council
					(1)HearingsThe Council may hold hearings, sit and act
			 at times and places, take testimony, and receive evidence as the Council
			 considers appropriate to carry out this section, including holding hearings
			 throughout the United States.
					(2)Obtaining
			 data
						(A)In
			 generalExcept as otherwise
			 prohibited by law, the Council may secure directly from any Federal department
			 or agency information the Council considers necessary to carry out this
			 section.
						(B)Agency
			 cooperationUpon the request of the Chairperson of the Council,
			 the head of any Federal agency shall furnish information requested under this
			 paragraph to the Council.
						(3)MailsThe
			 Council may use the United States mails in the same manner and under the same
			 conditions as other agencies of the Federal Government.
					(i)Contracting for
			 researchThe Council may enter into contracts for research to
			 inform the deliberations of the Council.
				(j)Reporting
					(1)In
			 generalNot later than one
			 year after the first meeting of the Council, and annually thereafter, the
			 Council shall submit to the President and Congress, including the majority
			 leader and the minority leader of the House of Representatives and the majority
			 leader and the minority leader of the Senate, a report that includes the
			 results of study activities under subsection (f), advice provided under
			 subsection (f), and recommendations of the Council relating to such
			 activities.
					(2)Advice on
			 implementationAt the request of Congress or the head of any
			 Federal department or agency, the Council shall provide advice on the
			 implementation of any recommendation included in a report under paragraph
			 (1).
					(k)Annual
			 summit
					(1)In
			 generalNot later than 6 months after the submission to Congress
			 of the first report of the Council under subsection (j), and annually
			 thereafter, the Council shall organize and carry out a national summit on
			 nonprofit organizations to inform the public and the Members of Congress of the
			 results of study activities of the Council under subsection (f).
					(2)TestimonyIn
			 carrying out a summit under paragraph (1), the Council shall invite testimony
			 from experts on nonprofit organization effectiveness and innovation.
					(3)ReportNot
			 later than 60 days after a summit under paragraph (1), the Council shall submit
			 to the President, Congress, and the chief executive of each State a report
			 describing the activities and findings of the summit.
					(l)Federal Advisory
			 Committee ActSection
			 14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply
			 to the Council.
				(m)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary.
				IIInteragency
			 Working Group on Nonprofit Organizations and the Federal Government
			201.Interagency
			 Working Group on Nonprofit Organizations and the Federal Government
				(a)EstablishmentThe President shall establish an
			 Interagency Working Group on Nonprofit Organizations and the Federal Government
			 (in this section referred to as the Interagency Working
			 Group).
				(b)MembershipThe
			 Interagency Working Group shall be composed of the following members:
					(1)The head of each
			 Federal department specified in section 101 of title 5, United States
			 Codes.
					(2)The Assistant to the President for Domestic
			 Policy.
					(3)The Executive Director of the United States
			 Council on Nonprofit Organizations and Community Solutions (established under
			 section 101).
					(4)The head of the
			 Office of Faith-Based and Neighborhood Partnerships.
					(5)The head of the Office of Social Innovation
			 and Civic Participation.
					(6)The Chief Executive Officer of the
			 Corporation for National and Community Service.
					(7)The Director of the Office of Management
			 and Budget.
					(8)The Commissioner of Internal
			 Revenue.
					(9)The Director of the Census.
					(10)The Chairperson of the National Endowment
			 for the Humanities.
					(11)The Chairperson of the National Endowment
			 for the Arts.
					(c)ChairpersonThe Assistant to the President for Domestic
			 Policy shall be the Chairperson of the Interagency Working Group.
				(d)DutiesThe Interagency Working Group shall—
					(1)consult and
			 develop recommendations on Federal policies relating to—
						(A)contracting with
			 nonprofit organizations;
						(B)making grants to
			 nonprofit organizations; and
						(C)the availability
			 to nonprofit organizations of Federal funding provided to State and local
			 governments, including as a result of varying State and local interpretations
			 of Federal law;
						(2)consult and develop recommendations on
			 enhancing the effectiveness of Federal support for organizational development
			 assistance for building the capacity of nonprofit organizations;
					(3)identify effective
			 strategies for managing relationships with nonprofit organizations;
					(4)provide, including upon request, to the
			 Executive Director of the United States Council on Nonprofit Organizations and
			 Community Solutions (established under section 101) information on the
			 operations of the Federal Government, including recommendations for issues to
			 be addressed by the Council; and
					(5)coordinate and assist the implementation of
			 recommendations of the United States Council on Nonprofit Organizations and
			 Community Solutions specified in a report of the Council under section
			 101(j).
					(e)MeetingsThe Interagency Working Group shall meet at
			 the call of the Chairperson at least 5 times each year. One meeting of the
			 Interagency Working Group each year shall be a joint meeting with the United
			 States Council on Nonprofit Organizations and Community Solutions (established
			 under section 101).
				(f)ReportingNot later than 18 months after the date of
			 enactment of this Act, and annually thereafter, the Interagency Working Group
			 shall submit to the President and Congress a report describing actions taken by
			 Federal agencies in response to recommendations of the United States Council on
			 Nonprofit Organizations and Community Solutions specified in a report of the
			 Council under section 101(j).
				(g)Federal Advisory
			 Committee ActSection 14(a)(2) of the Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to the Interagency Working Group.
				(h)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this section such sums as may be
			 necessary.
				IIIData
			 collection
			301.Collection and
			 assembly of Federal data
				(a)In
			 generalThe Secretary of
			 Commerce shall collect and assemble all data in the possession of a Federal
			 department or agency relating to nonprofit organizations.
				(b)ReportNot later than one year after the date of
			 enactment of this Act, and annually thereafter, the Secretary of Commerce shall
			 make publicly available and submit to Congress, the United States Council on
			 Nonprofit Organizations and Community Solutions (established under section
			 101), and the Interagency Working Group on Nonprofit Organizations and the
			 Federal Government (established under section 201) a report including and
			 summarizing the information collected and assembled under subsection
			 (a).
				302.Economic impact
			 dataNot later than 18 months
			 after the date of enactment of this Act, the Secretary of Commerce, acting
			 through the Bureau of Economic Analysis, shall submit to Congress, the United
			 States Council on Nonprofit Organizations and Community Solutions (established
			 under section 101), and the Interagency Working Group on Nonprofit
			 Organizations and the Federal Government (established under section 201) a
			 report that includes recommendations for the establishment of measures to
			 assess and track the economic impact of nonprofit organizations in the United
			 States, including the scope and size of such organizations.
			303.Data on Federal
			 funding of nonprofit organizationsThe Director of the Office of Management and
			 Budget shall ensure accurate and timely data on direct and indirect funding
			 provided to nonprofit organizations by the Federal Government, including
			 through contracts and grants.
			304.Employment
			 dataThe Secretary of Labor
			 shall take steps to ensure that employment data provided by the Bureau of Labor
			 Statistics includes nonprofit organizations as a distinct category of
			 employer.
			305.Census
			 dataNot later than one year
			 after the date of enactment of this Act, and annually thereafter, the Director
			 of the Census shall submit to the President and Congress a comprehensive report
			 on nonprofit organizations, including subcategories of nonprofit
			 organizations.
			306.Recommendations
			 and assessment
				(a)RecommendationsNot later than one year after the date of
			 enactment of this Act, the Executive Director of the United States Council on
			 Nonprofit Organizations and Community Solutions (established under section
			 101), in cooperation with the Chairperson of the Interagency Working Group on
			 Nonprofit Organizations and the Federal Government (established under section
			 201), shall submit to the President and Congress recommendations for the
			 assembly of improved and timely Federal data with respect to the
			 following:
					(1)The types of
			 clients served by nonprofit organizations, including data on the race, gender,
			 age, income level, and geographic location of such clients.
					(2)The financial
			 health of nonprofit organizations.
					(3)Philanthropic contributions to nonprofit
			 organizations made by foundations, corporations, and individuals.
					(4)The volunteer
			 hours contributed to nonprofit organizations by individuals in the United
			 States.
					(b)AssessmentNot later than 2 years after the date of
			 enactment of this Act, the Executive Director of the United States Council on
			 Nonprofit Organizations and Community Solutions (established under section 101)
			 shall submit to the President and Congress a report assessing the availability,
			 quality, and timeliness of Federal data on nonprofit organizations, which shall
			 include an assessment of any actions Federal departments and agencies have
			 taken to improve such data.
				IVResearch
			401.Research
				(a)EstablishmentNot later than one year after the date of
			 enactment of this Act, the Director of the National Science Foundation shall
			 establish a program to improve information and knowledge with respect to
			 nonprofit organizations.
				(b)Grant
			 authorityIn carrying out the program under subsection (a), the
			 Director is authorized to make grants to entities carrying out—
					(1)research on issues of importance to
			 nonprofit organizations;
					(2)doctoral training
			 with respect to research on nonprofit organizations and the activities of
			 nonprofit organizations;
					(3)the dissemination, to government officials,
			 leaders of nonprofit organizations, leaders of philanthropic organizations, and
			 others with an interest in nonprofit organizations and the activities of
			 nonprofit organizations, of research findings with respect to nonprofit
			 organizations and activities of nonprofit organizations; and
					(4)other activities
			 determined by the Director to strengthen research on nonprofit
			 organizations.
					(c)Research
			 prioritiesA grant under subsection (b)(1) may support research
			 relating to nonprofit organizations and the activities of nonprofit
			 organizations, including research with respect to one or more of the
			 following:
					(1)How the Federal
			 Government can strengthen partnerships with nonprofit organizations.
					(2)How all levels of
			 government can enhance the effectiveness and accountability of nonprofit
			 organizations, including by streamlining or standardizing, where appropriate,
			 the processes by which nonprofit organizations apply for and report on Federal
			 contracts and grants.
					(3)The operation of
			 nonprofit organizations and the role of nonprofit organizations in the United
			 States.
					(4)How the Federal
			 Government can improve the quality and timeliness of data on nonprofit
			 organizations.
					(5)How the Federal
			 Government can more effectively partner with nonprofit organizations after an
			 emergency or disaster to address the needs of affected communities.
					(6)How to expand the
			 participation of small nonprofit organizations in government programs.
					(7)The effectiveness
			 of Federal Government support for building the capacity of nonprofit
			 organizations and recommendations on additional programs or policies to enhance
			 that effectiveness.
					(8)The effective
			 strategies for addressing community challenges utilized by innovative nonprofit
			 organizations.
					(9)How nonprofit
			 organizations can respond to anticipated staffing and leadership
			 shortages.
					(d)Matching
			 requirementThe federal share of the cost of an activity carried
			 out with the assistance of a grant under subsection (b) shall not exceed 70
			 percent.
				(e)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for fiscal year 2011 and such sums as may be
			 necessary for subsequent fiscal years.
				VNonprofit
			 organization defined
			501.Nonprofit
			 organization definedIn this
			 Act, the term nonprofit organization means an organization that is
			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and is
			 exempt from taxation under section 501(a) of such Code, including religious
			 organizations and philanthropic organizations that meet such
			 requirements.
			
